Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 1 of 6 PageID 81



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA
v.                                           CASE NO. 6: 19-cr-00209-PGB-LRH
IVAN ANDRE SCOTT


     GOVERNMENT’S MOTION TO ADMIT EVIDENCE RELATING TO
                  MEDICARE’S REGULATIONS
           AND LOCAL COVERAGE DETERMINATIONS

      The United States of America files this motion to admit federal statutes,

regulations, and Local Coverage Determinations (“LCDs”) that govern Medicare, as

well as guidance regarding those authorities issued by the Department of Health and

Human Services – Office of Inspector General (collectively, the “Medicare

Documents”). The Indictment in this case charges the defendant (“Defendant”) for

his role in a scheme to defraud Medicare by, among other things, causing the

submission of false and fraudulent claims to Medicare. The Medicare Documents

are admissible because they: (1) set forth the types of claims that are properly paid

by Medicare; and (2) assist in determining whether the Defendant acted with the

intent to defraud.

                              LEGAL STANDARD

      Under Rule 402 of the Federal Rules of Evidence, “[a]ll relevant evidence is

admissible” unless barred by the Constitution, statute, rule, or otherwise. Here, the

government seeks to introduce the following authorities and guidance that provide


                                         1
Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 2 of 6 PageID 82



the rules that providers and individuals must follow to properly submit bills to

Medicare and be paid by Medicare:

       Chapter 15 of the Medicare Benefit Policy Manual

       Title 42, Code of Federal Regulations, Section 410.32

       Title 42, United States Code, Section 1395y

       Title 42, United States Code, Section 1395x

       Title 42, Code of Federal Regulations, Section 411.15

       Volume 61 of the Federal Register, Number 227

       Memorandum Report: Coverage and Payment for Genetic Laboratory Tests,

       OEI-07-11-00011

       L35062: LCD for Biomarkers Overview 1

The failure to abide by the rules set forth in the items listed above result in non-

payment of claims by Medicare.

       Courts routinely admit Medicare rules and regulations, and testimony relating

to those rules and regulations, because such evidence is relevant to determining a

criminal defendant’s intent to defraud. See e.g., United States v. Willner, (Case No.

11-20100-CR-Seitz); United States v. Negron, (Case No. 10-20767-CR-King); United

States v. Macli, (Case No. 11-20587-CR-Lenard). Moreover, the Eleventh Circuit

has stated that relevant Medicare billing guidelines are “highly relevant to the issue

of what types of claims were properly payable under Medicare, which was certainly


       1
        The government has produced copies of these authorities to Defendant in discovery, and
many are cited in the indictment itself.

                                              2
Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 3 of 6 PageID 83



one of the key issues in this case . . . . [as well as] whether [the defendant] or anyone

else at [the company] was familiar with these provisions [and possessed the] specific

intent necessary to commit the crimes in question.” United States v. Gold, 743 F.2d

800, 816 (11th Cir. 1984).

                                       ARGUMENT

       In this case, the government seeks to admit applicable Medicare rules and

regulations, and testimony associated with those rules and regulations, for the exact

same reasons articulated by the Eleventh Circuit in Gold. 2           Specifically, there are

rules that govern the payment of cancer genetic tests such as those collected by the

Defendant. The Medicare Documents are relevant to determine whether: (a) claims

submitted and caused to be submitted by the Defendant are false/fraudulent; (b) if

so, whether the Defendant knowingly submitted or caused to be submitted false

and/or fraudulent claims with the intent to defraud Medicare.

       Finally, the government notes that it will not argue that a violation of the

Medicare Documents itself constitutes a crime. As such, the government will work

with defense counsel to fashion the appropriate cautionary instruction, to the extent

requested and appropriate.




2
 The government intends to call Stephen Quindoza, whom it has noticed as an expert in the field
of Medicare procedures and processes. Mr. Quindoza is expected to testify about various aspects
of claims submission, processing, and payment under the Medicare Program, among other
things. Mr. Quindoza will rely, in some measure, on the applicable Medicare Documents in this
case to educate the jury on the processing and payment of relevant Medicare claims.
                                              3
Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 4 of 6 PageID 84




                                  CONCLUSION

      For the foregoing reasons, the Medicare Documents and testimony associated

with these documents are relevant and should be admitted into evidence at trial.


                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney

                                By:    /s/ Timothy P. Loper
                                       Timothy P. Loper
                                       TRIAL ATTORNEY
                                       Florida Special Bar No. A5502016
                                       United States Department of Justice
                                       Criminal Division, Fraud Section
                                       12020 Miramar Parkway
                                       Miramar, Florida 33025
                                       Tel: (202) 262-6276
                                       Email: Timothy.Loper@usdoj.gov




                                          4
Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 5 of 6 PageID 85



                         RULE 88.9 CERTIFICATE

        I, Timothy Loper, certify that I have conferred with counsel in a good faith
effort to resolve the issues raised in the motion and have been unable to do so.




                                         5
Case 6:19-cr-00209-PGB-LRH Document 26 Filed 02/26/20 Page 6 of 6 PageID 86




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2020 I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF, and that the foregoing
document is being served this day on all counsel of record via transmission of
Notice(s) of Electronic Filing.

                                   s/ Timothy P. Loper
                                   Timothy P. Loper




                                         6
